UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedFebruary 28, 2010 [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-135743 PIONEER EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada 98-0491551 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 750 West Pender Street, Suite 202, Vancouver, British Columbia, Canada V6C 2T7 (Address of principal executive offices) (Zip Code) 604-618-0948 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer[] Accelerated filer [] Non-accelerated filer[](Do not check if a smaller reporting company)Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[]No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at April 13, 2010 common stock - $0.001 par value PART I – FINANCIAL INFORMATION Page - 1 Item 1.Financial Statements. PIONEER EXPLORATION INC. (an exploration stage company) INTERIM FINANCIAL STATEMENTS February 28, 2010 (Unaudited) Index Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-4 Page - 2 Pioneer Exploration Inc. (An Exploration Stage Company) Balance Sheets (Expressed in U.S. dollars) February 28, $ August 31, $ (unaudited) ASSETS Current Assets Cash Note receivable (Note 3) – Total Current Assets Investment (Note 4) – Total Assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Accrued liabilities Convertible notes payable (Note 7) Due to related party (Note 6(a)) Total Liabilities Going Concern (Note 1) Stockholders’ Deficit Preferred Stock, 10,000,000 shares authorized, $0.001 par value No shares issued and outstanding – – Common Stock, 65,000,000 shares authorized, $0.001 par value 11,264,500 shares issued and outstanding Additional Paid-In Capital Donated Capital (Note 6(b)) Deficit Accumulated During the Exploration Stage Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit (The accompanying notes are an integral part of these financial statements) F - 1 Pioneer Exploration Inc. (An Exploration Stage Company) Statements of Operations (Expressed in U.S. dollars) (Unaudited) Accumulated from For the For the For the For the June 9, 2005 Three Months Three Months Six Months Six Months (Date of Inception) Ended Ended Ended Ended To February 28, February 28, February 28, February 28, February 28, $ Revenue – Expenses Donated rent (Note 6(b)) – – Donated services (Note 6(b)) Foreign exchange loss (gain) General and administrative Impairment loss on mineral properties – Accretion of beneficial conversion feature (Note 7) – Mineral property costs – Interest expense – – Professional fees Total Expenses Operating Loss Other Income Interest income – – Gain on sale of investment – – – Net Loss Net Loss Per Share – Basic and Diluted – – – Weighted Average Shares Outstanding (The accompanying notes are an integral part of these financial statements) F - 2 Pioneer Exploration Inc. (An Exploration Stage Company) Statement of Cash Flows (Expressed in U.S. dollars) (Unaudited) Accumulated From For the For the June 9, 2005 Six Months Six Months (Date of Inception) Ended Ended To February 28, February 28, February 28, $ $ $ Operating Activities Net loss Adjustment to reconcile net loss to net cash used in operating activities Accretion of beneficial conversion feature – Donated services and rent Gain on sale of investment – Foreign Exchange Gain – Interest Income – Changes in operating assets and liabilities Accounts payable Accrued liabilities Due from related party Net Cash Used In Operating Activities Investing Activities Purchase of investment – Net Cash Used In Investing Activities – Financing Activities Advances from related party – Proceeds from convertible notes payable – Proceeds from issuance of common stock – – Net Cash Provided by Financing Activities – Increase (Decrease) in Cash Cash - Beginning of Period – Cash - End of Period Non-cash Investing and Financing Activities Investment exchanged for note receivable – Common shares issued to settle debt – – Supplemental Disclosures Interest paid – – – Income taxes paid – – – (The accompanying notes are an integral part of these financial statements) F - 3 Pioneer Exploration Inc. (An Exploration Stage Company) Notes to Financial Statements
